NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASPEX EYEWEAR, INC. AND CONTOUR OPTIK,
INC.,
Plaintiffs-Appellants,

V.

ALTAIR EYEWEAR, INC.,
Defendant-Appellee.

2012-1102

Appeal from the United States District Court for the
District of Massachusetts in case no. 10-CV-12202, Judge

William G. Young.

ON MOTION

ORDER

Altair Eyewear, Inc. moves with the consent of the
appellants for an extension of time, until May 29, 2012, to
respond to Aspex Eyewear, Inc., et al.’s motion to preclude
Altair from relying on certain documents included in the
joint appendix and to strike those documents from the

joint appendix.

Upon consideration thereof,

ASPEX EYEWEA.R V. ALTAIR EY`EWEAR 2

IT IS ORDERED THATI
The motion is granted

FoR THE CoURT

MAY 1 8 2012 /s/ Jan Horbaly
Date J an Horbaly

Clerk
cc:_ Michael A. Nic0dema, Esq.
Tracy Zurzolo Quinn, Esq.

821 F|LED
u.s.coumou=nvr»eiisson

THE FEoEnAL c\nculr
NAY 1 8 2012

` JAN HDHBALY
CLEHK